ORDER

PER CURIAM.
Troy H. Williams responds to the court’s order directing him to show cause why his petition for review should not be dismissed for lack of jurisdiction.
Williams sought arbitration concerning his removal from his position with the United States Postal Service (USPS). The arbitrator denied the grievance. Williams seeks review of the arbitrator’s decision.
This court lacks jurisdiction over petitions for review of arbitration decisions involving USPS employees. See Burke v. USPS, 888 F.2d 833, 834 (Fed.Cir.1989). In his response to the show cause order, Williams addresses the merits of his case but does not contend that the court has jurisdiction to hear his case. Because the court lacks jurisdiction, we dismiss.
Accordingly,
*940IT IS ORDERED THAT:
(1) The petition for review is dismissed.
(2) Each side shall bear its own costs.